         Case 6:17-cr-10142-EFM Document 173 Filed 10/20/20 Page 1 of 2
Appellate Case: 20-3212     Document: 010110426089          Date Filed: 10/20/2020     Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                             October 20, 2020
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 20-3212
                                                      (D.C. No. 6:17-CR-10142-EFM-1)
  BOGDANA ALEXANDROVNA                                            (D. Kan.)
  MOBLEY,

        Defendant - Appellant.
                       _________________________________

                                       ORDER
                          _________________________________

 Before HOLMES and PHILLIPS, Circuit Judges.
                    _________________________________

        In an opinion filed August 21, 2020, this court vacated defendant’s convictions

 under 18 U.S.C. § 875(b), as well as the restitution order entered against her, affirmed

 her conviction under 18 U.S.C. § 1204, and remanded to the district court for

 resentencing. Our mandate issued on September 14. On September 21, defendant filed

 in the district court an Emergency Motion for Immediate Release Pending Resentencing.

 The government responded to the motion on October 13, stating that further review was

 not authorized by the Solicitor General’s Office, conceding that the motion should be

 granted because she had served all or more than the maximum sentence for the remaining

 conviction, and stating that defendant should be released from custody and ordered to

 appear for resentencing. The district court docket reflects no district court ruling on
         Case 6:17-cr-10142-EFM Document 173 Filed 10/20/20 Page 2 of 2
Appellate Case: 20-3212     Document: 010110426089         Date Filed: 10/20/2020      Page: 2



 defendant’s motion. Rather, on October 14, the district court entered an order directing

 the United States Marshals Service to transport defendant from her current custody

 location at FCI Danbury in Connecticut to the District of Kansas for resentencing.

        Construing that transport order as a de facto denial of her Emergency Motion for

 Immediate Release Pending Resentencing, defendant appealed. She also filed an

 Emergency Motion to Stay, asking this court to stay the order directing that she be

 transported to the District of Kansas for resentencing.

        We grant the motion to stay the district court’s October 14 order directing the

 United States Marshals Service to transport defendant to the District of Kansas. Further,

 because we cannot conduct any meaningful review of the appeal in the absence of a

 district court ruling on the Emergency Motion for Immediate Release Pending

 Resentencing, we remand to the district court for the limited and specific purpose of

 entering a written order on the September 21 Emergency Motion for Immediate Release

 Pending Resentencing that includes the required analysis, findings, and conclusions.

 Because it appears defendant may have already served more than the maximum term of

 imprisonment for her conviction under 18 U.S.C. § 1204, there is an urgency to this

 matter. The district court’s written order on the Emergency Motion for Immediate

 Release Pending Resentencing must be entered by October 30, 2020.


                                               Entered for the Court



                                               CHRISTOPHER M. WOLPERT, Clerk


                                              2
